Citation Nr: 1017812	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-40 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic ear disorder, 
characterized as otitis media with residual hearing loss and 
dizziness.  


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1957.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in February 2010.  A transcript of the hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the responsibility to obtain any relevant 
records from the Social Security Administration (SSA).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA has duty 
to obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits).

In this case, at his hearing before the Board in February 
2010, the Veteran stated that he was awarded Social Security 
Disability Income in approximately 1991.  Although he stated 
that this disability award was based on a number of health 
disorders, he also stated that it was at least partially due 
to his impaired hearing.  Thus, the Board determines that 
they are relevant to the consideration of this issue.  Since 
these records have not been incorporated in the claims file, 
the VA is obligated to attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's SSA records, 
including the medical evidence used to 
determine disability eligibility.  If no 
SSA records are available, it should be so 
noted in the claims file.

2.  Next, obtain VA outpatient treatment 
records from the VA Medical Center (VAMC) 
in Phoenix, Arizona, since March 2008.  If 
additional records are unavailable, it 
should be so stated in the claims file.

3.  After completion of the foregoing, 
readjudicate the claim for a hearing 
disorder, characterized as otitis media 
with symptoms of hearing loss and 
dizziness. 

If the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case (SSOC) and be given an opportunity to 
submit written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



